The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 25, 2014

                                       No. 04-13-00553-CR

                                      Gilbert VILLAREAL,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009CR5696
                        Honorable Philip A. Kazen, Jr., Judge Presiding

                                          ORDER
        Appellant’s brief was originally due January 8, 2014. On January 13, 2014, this court
sent appellant a late brief notice, but appellant did not respond. When no brief or motion to
extend time to file the brief was filed in response to our late brief notice, this court issued an
order requiring appellant to file his brief or a motion to extend time to file the brief on or before
February 28, 2014. On February 24, 2014, appellant filed a motion to extend time to file the
brief, asking for an extension of sixty days from February 28, 2014. We GRANT the motion in
part and DENY and the motion in part. We ORDER appellant to file the appellant’s brief on or
before April 8, 2014, which is ninety days from the original due date. Appellant is advised that
no further extension of time to file the brief will be granted absent written proof of extraordinary
circumstances.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court